Case: 16-16954    Date Filed: 01/07/2020   Page: 1 of 32


                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-16954
                          ________________________

                   D.C. Docket No. 5:14-cv-00237-WTH-PRL



KIRSTIN SCONIERS,

                                                              Plaintiff - Appellant,

versus

FNU LOCKHART,
Marion County Sheriff's Correction Officer,
individually and in his official capacity,
MATTHEW B. MCNEELY,
Sargent, Marion County Sheriff's Office,

                                                           Defendants - Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (January 7, 2020)
               Case: 16-16954        Date Filed: 01/07/2020      Page: 2 of 32


Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and Moore,*
District Judge.

ROSENBAUM, Circuit Judge:

       Some things are never acceptable, no matter the circumstances. Sexual abuse

is one.

       Sexual abuse “has no legitimate penological purpose, and is simply not part

of the penalty that criminal offenders pay for their offenses against society.”

Graham v. Sheriff of Logan Cty., 741 F.3d 1118, 1122-23 (10th Cir. 2013) (citation

and quotation marks omitted). Nor does it comport with contemporary standards of

decency. Congress itself implicitly recognized as much in 2013, when it amended

the Prison Litigation Reform Act (“PLRA”) to allow prisoners to recover damages

“for mental or emotional injury suffered while in custody[,] without a prior showing

of physical injury,” when the prisoner can demonstrate “the commission of a sexual

act” as the basis for the damages he seeks. See 42 U.S.C. § 1997e(e) (2013).

       As the Supreme Court clarified in Wilkins v. Gaddy, 559 U.S. 34, 37 (2010),

a correctional officer’s malicious and sadistic actions that both have no legitimate

penological purpose and are unacceptable by contemporary standards of decency

subject a prisoner to cruel and unusual punishment, in violation of the Eighth



       *
         Honorable K. Michael Moore, Chief United States District Judge for the Southern District
of Florida, sitting by designation.


                                               2
              Case: 16-16954    Date Filed: 01/07/2020   Page: 3 of 32


Amendment. This case requires us to evaluate Boxer X v. Harris, 437 F.3d 1107

(11th Cir. 2006), our pre-Wilkins prisoner-sexual-abuse precedent for continuing

viability. When we do so, we must conclude that Wilkins (particularly as construed

in light of the 2013 amendments to the PLRA) partially abrogated Boxer X.

        Here, the district court relied on Boxer X to dismiss Plaintiff-Appellant

prisoner Kirstin Sconiers’s claims that, during a purported disciplinary encounter

with Defendant-Appellee Jesse Lockhart, Lockhart pulled down Sconiers’s pants

and forcefully penetrated Sconiers’s anus with his finger. Because we conclude that

Boxer X has been abrogated in part, and because Sconiers has presented sufficient

evidence on summary judgment to establish both parts of a post-Wilkins Eighth

Amendment claim, we now vacate the portion of the district court’s grant of

summary judgment to Lockhart that relied on the abrogated holding of Boxer X. We

also review the rest of the district court’s order granting summary judgment against

Sconiers. After careful consideration, we vacate and remand in part and affirm in

part.

                                         I.

        Sconiers was imprisoned at the Marion County Jail, where he was serving a

sentence for a misdemeanor conviction for exposing his sexual organs. On February

12, 2014, Sconiers met with his attorney via videoconference at the jail. After the

meeting ended, Lockhart arrived to escort Sconiers back to his cell.


                                         3
                Case: 16-16954        Date Filed: 01/07/2020        Page: 4 of 32


       Based on events that followed, Sconiers, then proceeding pro se, filed suit

under 42 U.S.C. § 1983 against Lockhart and Matthew B. McNeely,1 both

correctional officers at the jail. He alleged the defendants violated his Eighth

Amendment right through the use of excessive force and sexual assault. During the

litigation, Lockhart and McNeely filed motions for summary judgment. After

considering them, the district court entered summary judgment for both defendants.

Sconiers, now represented, appeals.

       For purposes of our review of the district court’s entry of summary judgment,

we accept Sconiers’s version of the facts as true, affording all justifiable inferences

to Sconiers. See Pourmoghani-Esfahani v. Gee, 625 F.3d 1313, 1315 (11th Cir.

2010) (per curiam). Whether Sconiers can establish that the defendants did what he

alleges is something he must prove to a jury if his case survives summary judgment.

So we set forth here only Sconiers’s side of the story.




       1
         Sconiers’s claims against McNeely (as well as additional claims against Lockhart that we
do not review here), are not at issue on appeal. When we granted Sconiers’s motion to proceed in
forma pauperis on appeal on his claims against Lockhart arising out of the events we describe in
Section I of this opinion, we denied Sconiers’s motion as it concerned his claims regarding other
events in which Lockhart and McNeely were involved because we found those claims to be
frivolous. After that, Lockhart sought dismissal of all claims arising out of those other events, and
McNeely sought dismissal from the appeal altogether, since he was not a subject of Sconiers’s
claims about the takedown, pepper-spraying, and alleged sexual assault. At oral argument, counsel
for Sconiers conceded that Sconiers is no longer pursuing his claims related to those other events.
We therefore AFFIRM summary judgment as it relates to these other events that we do not
specifically describe in Section I of this opinion, and we DISMISS McNeely from this case.
                                                 4
              Case: 16-16954     Date Filed: 01/07/2020   Page: 5 of 32


      We pick up the facts when Lockhart came on the scene to return Sconiers to

his cell. Under Sconiers’s version of the facts, after his meeting with his attorney

ended, Sconiers stood to return to his cell. Lockhart instructed Sconiers to sit back

down, and he complied. Then Lockhart ordered him back on his feet. Once Sconiers

again stood, Lockhart again told him to sit. And after he sat, Lockhart once again

told him to stand.

      Fed up, Sconiers asked Lockhart, “What kind of games are you playing?” In

response, Lockhart allegedly pepper-sprayed Sconiers in the face twice, slammed

him to the ground, and slapped his face, all while Sconiers was shackled by hand

restraints, leg irons, and wrist restraints. Sconiers alleged Lockhart then drove his

knee into Sconiers’s back and pulled Sconiers’s pants down.

      Once Lockhart had Sconiers on the ground and his pants down, Sconiers

claimed, Lockhart forcefully penetrated Sconiers’s anus with his finger. Lockhart

was able to do this because Sconiers was not wearing underwear.

      After the dust settled, the Marion County Sheriff’s Office launched an

investigation. Sconiers gave investigators basically the same version of facts that he

set forth in this case. He further explained to the Sheriff’s Office investigators that

he hesitated before telling others about Lockhart’s sexual assault because it

embarrassed him and because he assumed the jail administrators were in league with

the guards.


                                          5
              Case: 16-16954     Date Filed: 01/07/2020    Page: 6 of 32


      After interviewing all those with knowledge of the incident, the Sheriff’s

Office investigators concluded, as relevant here, that Sconiers’s claims were

unfounded and that Sconiers himself had engaged in misconduct by failing to

comply with Lockhart’s commands. Based on this finding, prosecutors charged

Sconiers with non-violently resisting Lockhart’s instructions. Sconiers eventually

pled guilty to this charge.

      In the meantime, though, Sconiers sought medical attention for his injuries

and recounted his donnybrook with Lockhart in an incident report. In that report,

Sconiers stated that Lockhart’s digital penetration caused him anal pain for two

weeks. In particular, Sconiers complained that as a result of the incident, his anus

stung when he had bowel movements, and he noticed blood on his toilet paper when

he used the bathroom. Treatment notes reflect that Sconiers told medical staff an

officer had put his finger up his anus and that his anus had been sore as a result. He

explained that he had not reported the alleged assault earlier because he had been on

suicide watch and “didn’t trust telling anyone [his] situation . . . .” Dr. Jaime Rubios

conducted a rectal exam and found that Sconiers had “very small . . . ext[ernal]

hemorrhoids” that did not appear to be bleeding or tender.

      A few months after the events of February 12, 2014, Sconiers commenced this

suit. He filed a pro se complaint under 42 U.S.C. § 1983. In his most recent version




                                           6
              Case: 16-16954     Date Filed: 01/07/2020     Page: 7 of 32


of his complaint, Sconiers asserted that Lockhart violated the Eighth Amendment by

engaging in excessive force.

      Lockhart eventually sought summary judgment on Sconiers’s claims. The

district court granted his motion. In constructing the facts underlying the sexual-

assault claim, the district court found that “all of the evidence [shows] that [Sconiers]

was fully clothed at all times during the encounter . . . .” Based on that conclusion,

the district court reasoned that Lockhart’s penetration of Sconiers’s anus was

“necessarily” inhibited by Sconiers’s clothing since it did “not involve-body-to-body

contact.”

      Turning to the law, the district court relied upon our decision in Boxer X to

find that those facts “simply do not” violate the Eighth Amendment. It based this

conclusion on the alternative grounds that both the force used and the injury caused

by Lockhart’s supposed over-the-pants penetration were de minimis.

      On the issues of whether Lockhart’s pepper-spraying and takedown

constituted excessive force, the district court first considered Lockhart’s use of

pepper spray. It noted that Sconiers attested in an affidavit that he complied with

Lockhart’s initial order to sit, but Lockhart ordered him to sit down three more times.

The district court construed this allegation to mean that Sconiers implicitly admitted

he defied Lockhart by remaining standing, or Lockhart would not have had reason

to tell him to sit down three times while he was already sitting. The court then further


                                           7
              Case: 16-16954    Date Filed: 01/07/2020    Page: 8 of 32


reasoned that had Sconiers not flouted Lockhart’s instructions, Lockhart would not

have had to pepper-spray him.

      Moving on to Lockhart’s takedown of Sconiers, the district court concluded

that Sconiers had changed his story because his first affidavit had claimed that

Lockhart “force[d]” him to the floor, not “slammed” him there as he had alleged in

his other affidavits. The district court then found that “forc[ing]” an inmate to the

ground did not constitute excessive force under the circumstances. In particular, the

court determined that Lockhart was justified in engaging in this action because he

needed to restore order after pepper-spraying Sconiers. So the district court granted

summary judgment on this aspect of Sconiers’s Eighth Amendment claim as well.

      Sconiers now appeals.

                                         II.

      We review de novo the district court’s grant of summary judgment, viewing

all facts and drawing all reasonable inferences in the light most favorable to the

nonmoving party. McCullum v. Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135,

1141 (11th Cir. 2014). In conducting our analysis in subsection III.A. below of the

district court’s order, we further discuss the standards district courts must apply in

resolving motions for summary judgment.

      Because Sconiers proceeded pro se in the district court, we liberally construe

his pleadings. Trawinski v. United Techs., 313 F.3d 1295, 1297 (11th Cir. 2002)


                                          8
              Case: 16-16954     Date Filed: 01/07/2020    Page: 9 of 32


(per curiam). We also credit the “specific facts” pled in Sconiers’s sworn complaint

when considering his opposition to summary judgment. Perry v. Thompson, 786
F.2d 1093, 1095 (11th Cir. 1986) (per curiam) (“Plaintiff alleged specific facts in his

sworn complaint and they were required to be considered in their sworn form.”).

                                          III.

      On appeal, Sconiers, now counseled, raises two categories of issues. He

contends the district court erred when it (1) allegedly resolved material issues of fact

to enter summary judgment for Lockhart and (2) applied Boxer X v. Harris, 437 F.3d
1107 (11th Cir. 2006), to dismiss his sexual-assault claim. Lockhart responds by

raising a threshold defense. He contends that Heck v. Humphrey, 512 U.S. 477

(1994), imposes an unconquerable barrier to Sconiers’s claims arising out of the

pepper-spraying and takedown because Sconiers pled guilty to obstructing Lockhart,

and that obstruction justified Lockhart’s use of pepper-spray and the takedown

maneuver.

      After careful consideration and with the benefit of oral argument, we conclude

the district court erred in granting summary judgment to Lockhart as it relates to the

claims at issue. We therefore vacate the judgment and remand to the district court

for further proceedings consistent with this opinion. We divide our discussion into

three parts. In subsection III.A, we consider whether the district court improperly

resolved factual disputes against Sconiers. Then, in subsection III.B, we address


                                           9
             Case: 16-16954     Date Filed: 01/07/2020    Page: 10 of 32


Sconiers’s contentions that the district court erred when it granted summary

judgment on his claims against Lockhart. Finally, we analyze in subsection III.C

whether the Heck bar impacts Sconiers’s claims.

                                          A.

      Sconiers argues that, in resolving the summary-judgment motion, the district

court made inappropriate factual findings and improperly resolved competing

inferences against him. We therefore pause to review the rules applicable to

evaluating summary-judgment motions.

      Summary judgment is not a time for fact-finding; that task is reserved for trial.

See, e.g., Tolan v. Cotton, 572 U.S. 650, 655–57 (2014). Rather, on summary

judgment, the district court must accept as fact all allegations the non-moving party

makes, provided they are sufficiently supported by evidence of record.             See

Anderson, 477 U.S. at 251. So when competing narratives emerge on key events,

courts are not at liberty to pick which side they think is more credible. See Feliciano

v. City of Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013). Indeed, if “the only

issue is one of credibility,” the issue is factual, and a court cannot grant summary

judgment. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742–43 (11th Cir. 1996).

      We must also bear in mind that, in identifying the relevant facts to resolve a

motion for summary judgment, a district court must “view all evidence and make all

reasonable inferences in favor of” the non-moving party. Allen v. Bd. of Pub. Educ.


                                          10
              Case: 16-16954     Date Filed: 01/07/2020        Page: 11 of 32


for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007) (citations and quotation marks

omitted). And if a reasonable jury could make more than one inference from the

facts, and one of those permissible inferences creates a genuine issue of material

fact, a court cannot grant summary judgment. Id. Rather, the court must hold a trial

to get to the bottom of the matter.

      Here, the district court improperly resolved material issues of fact—two

relating to the sexual-assault claim and two to the takedown and pepper-spray

claims. We identify them in turn.

      With respect to Sconiers’s sexual-assault claim, the district court first

improperly found that “[a]ll of the evidence is to the effect that [Sconiers] was fully

clothed at all times during the encounter between Lockhart and [Sconiers],” and

Sconiers “[did] not state that his clothing was removed to facilitate the alleged

assault upon his rectum.” In fact, though, the record does not indisputably bear out

this factual conclusion.

      To the contrary, regarding the first factual conclusion, Sconiers filed a

November 9, 2014, declaration swearing that Lockhart “pulled down [his] ‘pa[]nts’

[sic]” and “stuck his force bound finger into [his] ‘rect[u]m.’” Perhaps Lockhart’s

and his fellow guard’s strenuous assertions that this did not happen are true. But

those protestations cannot support summary judgment since Sconiers has

sufficiently attested that these events did, in fact, occur.


                                           11
             Case: 16-16954     Date Filed: 01/07/2020    Page: 12 of 32


      Nor as Lockhart asserts, can the district court’s finding be upheld on the basis

that Sconiers filed subsequent affidavits that did not specifically allege that Lockhart

removed his pants. Sconiers’s November 9 allegations could be disregarded only if

they blatantly contradicted his subsequent affidavits. See Lane v. Celotex Corp., 782
F.2d 1526, 1532 (11th Cir. 1986) (per curiam) (“[W]e may only disregard an

affidavit that ‘contradicts, without explanation, previously given clear testimony.’”)

(emphasis in original); Cf. Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1237 (11th

Cir. 2010) (“Given that there is an inherent inconsistency between the affidavit and

the two previous depositions, and Latimer has failed to provide an explanation for

the contradiction, the affidavit may be dismissed as a sham.”).

      But nothing in Sconiers’s subsequent affidavits disclaims—or is even the least

bit inconsistent with—his contention that Lockhart yanked his pants down. Instead,

in the affidavit upon which Lockhart relies, Sconiers simply makes no reference

whatsoever to where his pants were at the time of the assault. Because Lockhart can

point to no inconsistencies between Sconiers’s November 9 declaration and his later

affidavits, the jury—not the judge—must decide what, if anything, to make of the

fact that Sconiers did not mention the location of his pants every time he discussed

the alleged assault.

      Besides the district court’s factual judgment about the location of Sconiers’s

pants during the alleged sexual assault, the district court also improperly concluded


                                          12
               Case: 16-16954      Date Filed: 01/07/2020   Page: 13 of 32


that Sconiers experienced no bodily injury as a result of the attack. True, two weeks

after the alleged assault, a medical examination opined that Sconiers’s pain—which

he described as a level 7 out of 10—resulted from hemorrhoids. But that is not

necessarily inconsistent with Sconiers’s allegation that Lockhart anally penetrated

him     with      his    finger.           See     https://www.webmd.com/digestive-

disorders/understanding-hemorrhoids-basics#1 (last visited Dec. 11, 2019). And

Sconiers also reported that upon defecating, he had been experiencing stinging and

had observed blood on his toilet paper since the alleged attack. So we must conclude

for purposes of reviewing the summary-judgment motion that Lockhart physically

injured Sconiers when he allegedly stuck his finger up Sconiers’s anus.

      The district court likewise improperly resolved two factual issues in

Lockhart’s favor on Sconiers’s excessive-force claims arising from the pepper-

spraying and takedown. To contextualize, unlike with physical sexual assaults,

correctional officers in a prison setting can use pepper-spray or a takedown to subdue

an inmate as long as a valid penological reason supports the use of such force. See

Thomas v. Bryant, 614 F.3d 1288, 1301–11 (11th Cir. 2010); Danley v. Allen, 540
F.3d 1298, 1306 (11th Cir. 2008).

      The district court first erred in concluding that Lockhart had a valid reason to

use the pepper-spray because Sconiers defied Lockhart’s legitimate orders to sit. For

his part, Sconiers attested the exact opposite happened. Specifically, he claimed that


                                            13
             Case: 16-16954     Date Filed: 01/07/2020    Page: 14 of 32


Lockhart toyed with him by commanding him to both stand and sit repeatedly.

Pointing to one of Sconiers’s affidavits that acknowledged Lockhart instructed

Sconiers to sit three times, the district court found Sconiers implicitly conceded that

he had defied Lockhart’s legitimate orders. But Sconiers’s acknowledgement that

Lockhart told him to sit three times is not inconsistent with Sconiers’s version of the

story: according to Sconiers, Lockhart told him to sit repeatedly only in the context

of treating him like a yo-yo, directing him to sit, only to immediately instruct him to

stand once he did so. On summary judgment, we must accept Sconiers’s side of the

story. When we do so, Lockhart’s use of pepper-spray was not penologically

justified. See Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir. 2005) (“[W]hen

conflicts arise between the facts evidenced by the parties, we credit the nonmoving

party’s version.”).

      The district court also improperly made a second factual finding concerning

Lockhart’s takedown of Sconiers. It determined that Lockhart did not slam Sconiers

to the ground, despite Sconiers’s attestation that he did. The district court reached

this conclusion because it found conflict between Sconiers’s statements in different

affidavits and declarations that Lockhart had “slammed” him to the ground and that

he had “force[d]” him to the ground. But while “slamm[ing]” can be a more extreme

form of “forc[ing]” to the ground, there is nothing necessarily inconsistent about

describing being “slammed” to the ground as being “forc[ed]” to it—particularly


                                          14
             Case: 16-16954     Date Filed: 01/07/2020    Page: 15 of 32


since we are construing a pro se litigant’s filings. For this reason, a reasonable jury

could conclude that Sconiers was “slammed” to the ground, and the district court

erred in determining it could not.

                                          B.

      Now that we have identified the controlling universe of facts in this summary-

judgment case, we consider whether, based on those facts, the district court correctly

determined that Sconiers’s Eighth Amendment claims cannot survive summary

judgment. We begin by reviewing the principles applicable to Eighth Amendment

excessive-force and sexual-assault claims.

      The Eighth Amendment, among other things, prohibits “cruel and unusual

punishments.” U.S. Const. amend. VIII. As the Supreme Court has explained, “the

unnecessary and wanton infliction of pain” qualifies under the Eighth Amendment

as proscribed “cruel and unusual punishment.” Hudson v. McMillian, 503 U.S. 1, 5

(1992). Nevertheless, the Supreme Court has instructed that what rises to the level

of an “unnecessary and wanton infliction of pain” differs based on the type of Eighth

Amendment violation alleged. Id.

      Since Sconiers asserts excessive-force and sexual-assault claims, “the core

judicial inquiry” requires us to consider “whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Wilkins, 559 U.S. at 37 (citation and quotation marks omitted). This standard


                                          15
             Case: 16-16954     Date Filed: 01/07/2020   Page: 16 of 32


requires a prisoner to establish two elements—one subjective and one objective: the

official must have both “acted with a sufficiently culpable state of mind” (the

subjective element), and the conduct must have been “objectively harmful enough

to establish a constitutional violation.” Hudson, 503 U.S. at 8 (cleaned up).

      With respect to the subjective element, “to have a valid claim on the merits of

excessive force in violation of [the Eighth Amendment], the excessive force must

have been sadistically and maliciously applied for the very purpose of causing

harm.” Johnson v. Breeden, 280 F.3d 1308, 1321 (11th Cir. 2002); see also Thomas

v. Bryant, 614 F.3d 1288, 1304 (11th Cir. 2010).

      As for the objective component of an excessive-force violation, it focuses on

whether the official’s actions were “harmful enough,” Hudson, 503 U.S. at 8, or

“sufficiently serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991), to violate the

Constitution. “Not every malevolent touch by a prison guard gives rise to a federal

cause of action.” Wilkins, 559 U.S. at 37. “The Eighth Amendment’s prohibition of

‘cruel and unusual’ punishments necessarily excludes from constitutional

recognition de minimis uses of physical force, provided that the use of force is not

of a sort repugnant to the conscience of mankind.” Id. at 37–38. Instead, the Eighth

Amendment prohibits force that offends “contemporary standards of decency,”

regardless of whether “significant injury is evident,” though the extent of injury may

shed light on the amount of force applied or “whether the use of force could plausibly


                                         16
             Case: 16-16954    Date Filed: 01/07/2020   Page: 17 of 32


have been thought necessary.” Wilkins, 559 U.S. at 37 (citation and internal

quotation marks omitted). In subsection III.B.1 below, we apply these standards to

Sconiers’s sexual-assault claim. We consider them in subsection III.B.2 in relation

to his more traditional excessive-force claims.

                                         1.

      We examine Sconiers’s sexual-assault claim and the record to ascertain

whether, if a reasonable jury believes his evidence, he can establish a violation of

the Eighth Amendment. As we have noted, that requires us to consider both the

subjective and objective elements of his claim.

      We address the subjective component first. Sconiers asserts that Lockhart

forcefully shoved his finger into Sconiers’s unclothed anus after Lockhart had

already taken Sconiers to the ground. This does not describe the case of a medical

professional performing an appropriate examination or an officer executing a

permissible search. Rather, if a reasonable jury believed Sconiers’s testimony, it

would have to conclude that Lockhart sought to sexually abuse him, not to

appropriately correct Sconiers’s behavior. See Crawford, 796 F.3d at 259-60. And

sexual abuse of this type satisfies the subjective element of an Eighth Amendment

claim, as it is “sadistically and maliciously applied for the very purpose of causing

harm.” Johnson, 280 F.3d at 13. It “has no legitimate penological purpose, and is

simply not part of the penalty that criminal offenders pay for their offenses against


                                         17
             Case: 16-16954      Date Filed: 01/07/2020   Page: 18 of 32


society.” Graham, 741 F.3d at 1122-23 (citation and quotation marks omitted). See

also Boddie, 105 F.3d at 861; Ricks v. Shover, 891 F.3d 468, 474-75 (3d Cir. 2018);

Rafferty v. Trumbull Cty., 915 F.3d 1087, 1097 (6th Cir. 2019); Schwenk v. Hartford,

204 F.3d 1187, 1197 (9th Cir. 2000).

      Turning to the objective element, this Court has held that “severe or repetitive

sexual abuse of a prisoner by a prison official can violate the Eighth Amendment.”

Boxer X, 437 F.3d at 1111. We do not need to linger long over the contours of our

standard. A guard who sadistically and maliciously forces his finger into an inmate’s

anus, as Sconiers accuses Lockhart of doing, plainly commits “severe . . . sexual

abuse of a prisoner” and violates the Eighth Amendment. Boxer X, 437 F.3d at 1111;

see also Ricks v. Shover, 891 F.3d 468, 476 (3d Cir. 2018) (“Absent a legitimate

penological purpose, the type of touching involved in . . . a body-cavity search would

be undoubtedly cruel and unusual.”); Ga. Code Ann. § 16-6-22.2 (“A person

commits the offense of aggravated sexual battery when he or she intentionally

penetrates with a foreign object the sexual organ or anus of another person without

the consent of that person.”).

      The district court’s contrary conclusion, based on one of our holdings in Boxer

X, cannot be sustained. In Boxer X, the prisoner alleged that a guard forced him to

disrobe and masturbate in front of her for the guard’s sexual enjoyment. Boxer X,
437 F.3d at 1109. When the prisoner refused to comply, the guard submitted


                                          18
             Case: 16-16954      Date Filed: 01/07/2020    Page: 19 of 32


fictional disciplinary reports accusing the inmate of misconduct. Id. The prisoner

filed suit, contending the guard’s insistence that he either masturbate or face

disciplinary measures violated the Eighth Amendment’s ban on cruel and unusual

punishment. Id.

      We reached two holdings on appeal.           First, we “join[ed] other circuits

recognizing that severe or repetitive sexual abuse of a prisoner by a prison official

can violate the Eighth Amendment.” Id. at 1111 (collecting cases). Second, we

nevertheless ultimately found that the prisoner’s claims were not “actionable”

because the prisoner did not suffer “more than de minimis injury.” Id.

      Four years after we decided Boxer X, the Supreme Court issued Wilkins.

Wilkins shows that we erred in Boxer X by focusing primarily on the injury, as

opposed to the nature of the defendant’s actions, in determining whether the prisoner

established the objective component of his Eighth Amendment claim. As we have

noted, Wilkins explained that, contrary to an injury-centric requirement, Hudson

shifted “the core judicial inquiry . . . to the nature of the force—specifically, whether

it was nontrivial and was applied maliciously and sadistically to cause harm.”

Wilkins, 559 U.S. at 39 (cleaned up). And dismissing a case simply because it fails

to satisfy “some arbitrary quantity of injury . . . improperly bypasses this core

inquiry.” Id. (citation and internal quotation marks omitted). Under the objective




                                           19
             Case: 16-16954     Date Filed: 01/07/2020   Page: 20 of 32


component of an Eighth Amendment claim, the force used, not the injury sustained,

is what “ultimately counts.” Id. at 38.

      Although Boxer X’s holding that “severe or repetitive sexual abuse of a

prisoner by a prison official can violate the Eighth Amendment,” remains good law,

Wilkins clarified that courts cannot find excessive force claims not “actionable”

because the prisoner did not suffer “more than de minimis injury.” Boxer X, 437
F.3d at 1111. As we had not previously announced this abrogation, the district court

here understandably relied on Boxer X. For the reasons we have explained, though,

we must now retire the abrogated portion of Boxer X. The lack of serious physical

injury, considered in a vacuum, cannot snuff out Eighth Amendment sexual-assault

claims.

      If Sconiers can prove to a reasonable jury’s satisfaction that Lockhart

sadistically and maliciously forced his finger into Sconiers’s anus, Lockhart’s

actions violate the Eighth Amendment because they constitute severe sexual abuse

of a prisoner. And to the extent that the question remains, such claims are also

specifically allowed in the absence of a physical injury under the current version of

the PLRA.

                                          2.

      Now we turn to Sconiers’s claim that Lockhart engaged in excessive force

when Lockhart allegedly pepper-sprayed Sconiers and “slammed” him to the


                                          20
             Case: 16-16954     Date Filed: 01/07/2020   Page: 21 of 32


ground. At the first element of the Eighth Amendment analysis—the subjective

inquiry—as we have noted, we must accept Lockhart’s version of the facts, which is

that Lockhart took the challenged actions because Sconiers questioned Lockhart

when Lockhart toyed with him like a yo-yo. According to Sconiers, Lockhart

repeatedly and alternatingly ordered Sconiers to sit down and stand up for nothing

more than Lockhart’s own enjoyment.

      If Sconiers can prove that to a reasonable jury, it appears that Lockhart had no

legitimate penological purpose in demanding that Sconiers repeatedly sit and stand.

So it follows that punishing Sconiers for questioning Lockhart’s orders in this regard

also may not be sustained as having a legitimate penological purpose. Of course, to

the extent that a jury concludes that Lockhart sought Sconiers’s compliance with

legitimate orders to sit, the inquiry then focuses on whether Lockhart maliciously

and sadistically engaged in force disproportionate to the need to enforce compliance

with his directives.

      As for the objective element of Sconiers’s Eighth Amendment claim as it

relates to Lockhart’s pepper-spraying and takedown, to the extent that Lockhart’s

actions satisfy the first Eighth Amendment element, Lockhart’s alleged conduct also

violates the second. Pepper-spraying and slamming a person to the ground without

penological justification certainly offends common standards of decency.

Nevertheless, Lockhart has not identified any physical injury that resulted from these


                                         21
               Case: 16-16954        Date Filed: 01/07/2020       Page: 22 of 32


non-sexual actions, so while he can state an Eighth Amendment violation based on

the facts construed in the light most favorable to him, if a reasonable jury accepts

his version of events, his recovery is limited to nominal damages. See 42 U.S.C. §

1997e(e).2

                                                C.

       Lockhart seeks to rescue his summary judgment as it relates to the takedown

and pepper-spraying by invoking Heck v. Humphrey, 512 U.S. 477 (1994), and

collateral estoppel. As background, and as we have noted, following the incidents

between Sconiers and Lockhart, Sconiers pled guilty to resisting or obstructing an

officer without violence. Lockhart argues that Sconiers’s guilty plea to this charge

precludes him under Heck and Florida collateral estoppel from “asserting that he was

obeying Lockhart’s orders to sit down so the area could be cleared and did not lunge

at the officer.” Lockhart is mistaken.

       In Heck, the Supreme Court was concerned about prisoners using § 1983 to

implicitly invalidate their convictions, thus making an “end-run around habeas.”

Dyer v. Lee, 488 F.3d 876, 880 (11th Cir. 2007). To prevent this from happening,

the Heck Court erected a wall preventing prisoners from obtaining damages under

§ 1983 in any action where success would necessarily imply the prisoner’s state


       2
         Although a prisoner who suffers sexual assault may bring a claim for mental or emotional
injuries without a prior showing of physical injury, prisoners must first show a physical injury to
obtain such damages for other excessive-force claims. See 42 U.S.C. § 1997e(e).
                                                22
             Case: 16-16954     Date Filed: 01/07/2020   Page: 23 of 32


conviction was invalid. Heck, 512 U.S. at 487. If a judgment in favor of a prisoner

in a § 1983 case would have this effect, the court must dismiss the complaint unless

the prisoner can show that the related state conviction has already been invalidated.

Id. But when the facts required for a prisoner to prove his § 1983 case do not

necessarily logically contradict the essential facts underlying the prisoner’s

conviction, Heck does not bar the § 1983 action from proceeding. Dyer, 488 F.3d at

881.

       A review of Hadley v. Gutierrez, 526 F.3d 1324 (11th Cir. 2008),

demonstrates how these principles work. In Hadley, when the defendant officers

arrived at a grocery store, they found Hadley running and knocking items from the

shelves. Id. at 1327. Hadley conceded that when the officers attempted to arrest

him, he resisted. Id. at 1328. Nevertheless, the officers were able to obtain control

of Hadley. Id. at 1327. When the officers were removing Hadley from the store,

though, Hadley started asking for Jehovah’s protection. Id. Then, according to

Hadley, the officers, while yelling, “Shut up n[*****],” punched Hadley in his

stomach and face until he became unconscious. Id.

       Following this incident, Hadley pled guilty in Florida state court to resisting

arrest with violence. Id. at 1328. He also filed a § 1983 lawsuit alleging that the

officers employed excessive force and conspired to cover up their use of excessive

force. Id. The officers sought summary judgment, in part on the basis that Heck and


                                          23
             Case: 16-16954     Date Filed: 01/07/2020      Page: 24 of 32


Florida collateral estoppel barred Hadley’s claims, since in the officers’ view,

Hadley’s guilty plea amounted to an “admission to the lawfulness of the Officers’

actions during the arrest.” See id. at 1331 (cleaned up).

      We rejected the officers’ argument. Id. We explained that Hadley’s guilty

plea allowed us to assume that Hadley resisted arrest at some point. Id. But the plea

documents did not indicate whether the officers’ conduct that Hadley complained of

occurred in relation to Hadley’s resistance.       Id.   So we reasoned, “It [was]

theoretically possible that Hadley was punched then resisted, or even that he resisted

first, but was punched after he stopped resisting.”            Id.   And under those

circumstances, we observed, Heck would not bar Hadley’s excessive-force claim,

since it would be possible to find that the officers violated the Eighth Amendment

and that Hadley resisted arrest. Id.

      We further concluded that Florida collateral estoppel did not preclude

Hadley’s Eighth Amendment claim, either. Id. at 1332. Under Florida collateral

estoppel, a party may rely on the factual findings of a criminal case to defend a civil

case. Id. Significantly, though, a party cannot employ Florida collateral estoppel

when the criminal proceeding did not necessarily resolve the civil issue under

consideration. Id. And in Hadley’s case, we noted that Hadley’s guilty plea to a

general charge of resisting arrest did not necessarily mean that the officers had

punched Hadley in response to Hadley’s resistance. Id. So we concluded that


                                          24
             Case: 16-16954     Date Filed: 01/07/2020   Page: 25 of 32


Hadley’s guilty plea did not collaterally estop him from claiming that the officers

exercised excessive force when they arrested him. Id.

      The same is true in Sconiers’s case—both with respect to the Heck bar and

collateral estoppel. Sconiers pled guilty to resisting, obstructing, or opposing

Lockhart, “who was then and there in the lawful execution of a legal duty . . . , to-

wit: clearing the ro[v]er’s area, without offering or doing violence to the person of

such officer.” Crucially, the charging information provides no further facts, and the

record similarly fails to identify any facts Sconiers admitted when he entered his

guilty plea. So we can look to nothing to illuminate the sequence of events, including

who said what when and who hit whom when. As a result, we are left with no way

to determine whether Lockhart’s use of force was necessarily responsive to

Sconiers’s non-violent resistance. See Hadley, 526 F.3d at 1331. For instance,

Sconiers could have “resisted” by standing up when he should not have or failing to

sit when instructed to do so. But following that, Sconiers could have been fully

compliant with Lockhart’s demands. And Lockhart could have nonetheless used

unnecessary force on Sconiers at that time. Or Sconiers’s failure to heed Lockhart’s

commands could have occurred after Lockhart engaged in an unwarranted use of

force. For these reasons, similar to the facts in Hadley, both Lockhart’s excessive

use of force and Sconiers’s resistance are not a logical impossibility.




                                          25
                Case: 16-16954   Date Filed: 01/07/2020   Page: 26 of 32


       Lockhart responds that the arrest affidavit irrefutably establishes he used force

only in response to Sconiers’s cursing at him and defiance of him, even after

Lockhart warned him that he would be pepper-sprayed if he continued his

intransigence. But the problem for Lockhart is that he has not established the arrest

affidavit was incorporated into Sconiers’s guilty plea. Indeed, the plea agreement is

not even in the record here. Without that, we cannot determine that Sconiers pled

guilty to that recitation of events. As a result, Heck does not bar Sconiers’s

excessive-force claim against Lockhart because Lockhart has not established that

Sconiers’s admitted in his plea that his resistance prompted Lockhart’s use of force.

       Lockhart’s collateral-estoppel arguments fail for the same reason:           the

information of record concerning Sconiers’s guilty plea is too general to establish

which on which facts he is estopped.           Other than the bare legal conclusions

established by the charge and subsequent judgment against him—that he unlawfully

resisted Lockhart without violence—it is impossible to glean what Sconiers agreed

actually happened. So collateral estoppel does not bar Sconiers from litigating that

in this case.

                                          IV.

       For the foregoing reasons, we reverse the district court’s grant of summary

judgment to Lockhart on Sconiers’s Eighth Amendment sexual-assault claim. We

also reverse the district court’s award of summary judgment to Lockhart on


                                          26
            Case: 16-16954    Date Filed: 01/07/2020   Page: 27 of 32


Sconiers’s excessive-force claim arising out of the pepper-spraying and takedown.

We otherwise affirm the district court’s grant of summary judgment to Lockhart and

McNeely.

      REVERSED IN PART, AFFIRMED IN PART.




                                       27
             Case: 16-16954     Date Filed: 01/07/2020   Page: 28 of 32


ROSENBAUM, Circuit Judge, concurring:

      I write separately to comment further on why “contemporary standards of

decency” do not tolerate corrections officials’ sexual abuse of prisoners. By “sexual

abuse,” I mean coerced sexual contact that is engaged in by a correctional official to

humiliate a prisoner, to maliciously and sadistically harm a prisoner, or to sexually

gratify a correctional official (or some combination of these reasons). See Crawford

v. Cuomo, 796 F.3d 252, 254 (2d Cir. 2015).

      As we have noted, the Supreme Court has explained that “the Eighth

Amendment’s prohibition of cruel and unusual punishments draws it meaning from

the evolving standards of decency that mark the progress of a maturing society, and

so admits of few absolute limitations.” Hudson v. McMillian, 503 U.S. 1, 8 (cleaned

up). As a result, contemporary standards of decency demarcate when a prisoner has

satisfied the objective element of an Eighth Amendment claim. See id. For this

reason, we must measure claims of a correctional officer’s sexual abuse of an inmate

by contemporary standards of decency to ascertain whether such claims are

cognizable under the Eighth Amendment’s objective element.

      Identifying contemporary standards of decency requires us to review

“objective indicia of society’s standards, as expressed in legislative enactments and



                                         28
               Case: 16-16954        Date Filed: 01/07/2020        Page: 29 of 32


state practice” to see whether they show a “national consensus” against a particular

type of behavior. Miller v. Alabama, 567 U.S. 460, 482 (2012) (citations and internal

quotation marks omitted).

       As it turns out, in Crawford, 796 F.3d at 259-60, the Second Circuit already

did much of the heavy lifting on this inquiry when it conducted a thorough survey

of state legislative enactments. Rather than reinventing the wheel, we lean on the

Second Circuit’s state-law analysis, which we summarize here.

       In particular, the Second Circuit noted that, as of 2015, when it issued

Crawford, state legislatures had nearly uniformly criminalized sexual contact

between corrections officers and inmates—the only exceptions at that time being

Oklahoma and Delaware, which criminalized only sexual intercourse or penetration,

and not sexual contact broadly. 1 Crawford, 796 F.3d at 259, 259 nn.5-7. Since then,

Delaware has joined the other 48 states in the majority, leaving but a lone state that

has not outlawed the type of conduct Sconiers alleges Lockhart engaged in. See Del.

Code Ann. Tit. 11, § 780B(a) (2018), § 761(g) (2019).

       And at a federal level, in 2003, Congress unanimously passed the Prison Rape

Elimination Act (“PREA”), now found at 34 U.S.C. §§ 30301, et. seq. That statute

represents the first piece of federal legislation aimed at the problem of sexual abuse



       1
         I have, of course, confirmed that each of the states the Second Circuit identified as having
criminalized sexual contact between corrections officers and inmates continues to do so today.
                                                 29
               Case: 16-16954        Date Filed: 01/07/2020       Page: 30 of 32


of prisoners. 2 Crawford, 796 F.3d at 259. It seeks to “establish a zero-tolerance

standard” for such sexual abuse in prison. 34 U.S.C. § 30302(1). Upon his

administration’s finalization of a rule adopting national standards to implement the

PREA, President Obama announced, “Sexual violence, against any victim, is an

assault on human dignity and an affront to American values.”                         Presidential

Memorandum, May 17, 2012, 77 Fed. Reg. 30873, 30873.

       Similarly, the PLRA, as amended in 2013, expressly declines to preclude

federal civil actions by prisoners seeking damages “for mental or emotional injury

suffered while in custody” if the injury was precipitated by “the commission of a

sexual act.” See 42 U.S.C. § 1997e(e). And “sexual act,” in turn, includes, among

other things, “the penetration, however slight, of the anal . . . opening of another by

a . . . finger or by any object, with an intent to abuse, humiliate, harass, degrade, or

arouse or gratify the sexual desire of any person.” See id.; 18 U.S.C. § 2246(2)(C).

       These legislative enactments represent “the clearest and most reliable

objective evidence of contemporary values.” Graham v. Florida, 560 U.S. 48, 62

(2010) (cleaned up). And they show an unmistakable near-uniform consensus that

sexual abuse of prisoners by prison guards, such as the type Sconiers alleges,

seriously violates “contemporary standards of decency.” As the Second Circuit has


       2
         While the PREA addresses the problem of prison “rape,” it defines that word to include,
among other actions, “the carnal knowledge, . . . sexual assault with an object, or sexual fondling
of a person,” as relevant here, “forcibly or against that person’s will.” 34 U.S.C. § 30309(9)(A).
                                                30
               Case: 16-16954      Date Filed: 01/07/2020       Page: 31 of 32


observed, “These laws and policies reflect the deep moral indignation that has

replaced what had been society’s passive acceptance of the problem of sexual abuse

in prison. They make it clear that the sexual abuse of prisoners, once overlooked as

a distasteful blight on the prison system, offends our most basic principles of just

punishment.” Crawford, 796 F.3d at 259. For these reasons, a guard’s sexual abuse

of a prisoner—including the guard’s digital penetration of a prisoner’s naked anus,

with no legitimate penological or medical basis—satisfies the objective element of

an Eighth Amendment violation.

       Boxer X v. Harris, 437 F.3d 1107 (11th Cir. 2006), did not expressly consider

contemporary standards of decency. And to the extent that we could generously

attribute to Boxer X an intent to find that the conduct at issue there did not violate

“contemporary standards of decency,” since 2006, when we decided Boxer X, the

changes to the national landscape as it concerns the view of sexual abuse of prisoners

have been dramatic. When we issued Boxer X, 37 states criminalized sexual contact

between correctional officers and prisoners; now every state but Oklahoma does.3

Similarly, in 2006, the PLRA, without exception, prohibited recovery by a prisoner



       3
         Statutes of states that have amended their codes to criminalize sexual contact between
prisoners and guards, since we decided Boxer X, include the following: Alaska Stat. § 11.41.427;
Ark. Code Ann. § 5-14-127(a)(2); Del. Code Ann. Tit. 11, § 780B(a) (2018), § 761(g); 720 Ill.
Comp. Stat. §§ 5/11-9.2, 5/11-0.1; Ind. Code § 35-44.1-3-10; Kan. Stat. Ann. § 21-5512; Ky. Rev.
Stat. Ann. § 510.120(1)(b); Miss. Code. Ann. § 97-3-104; Mo. Rev. Stat. §§ 566.145, 566.010(6);
Tenn. Code Ann. § 39-16-408; W. Va. Code §§ 61-8B-2, 61-8B-7; Wyo. Stat. Ann. §§ 6-2-304,
6-2-303(a)(vii).
                                              31
             Case: 16-16954     Date Filed: 01/07/2020    Page: 32 of 32


“for mental or emotional injury suffered while in custody without a prior showing

of physical injury.” See 42 U.S.C. § 1997e(e) (1996). But seven years after Boxer

X came out, Congress amended the PLRA to remove this limitation when a prisoner

can show “the commission of a sexual act.” See 42 U.S.C. § 1997e(e) (2013). So

now, unlike in 2006, a federal cause of action for a correctional officer’s sexual

abuse of a prisoner is recognized, even in the absence of a physical injury.

      For good reason. Groping, fondling, or touching of an inmate’s private

parts—as well as a whole host of other physical sexual invasions—that do nothing

other than to gratify the guard’s sexual desires or to dehumanize the victim can leave

no lasting external physical traces. But the internal scars of such trauma can produce

“significant distress and often lasting . . . harm.” Washington v. Hively, 695 F.3d
641, 643 (7th Cir. 2012). So physical sexual assaults by correctional officers of

inmates violate the Eighth Amendment because no matter how difficult the inmate

is, the official is never justified in punishing him in this manner. And sexual assault

is not part of the penalty we impose for conviction of a crime.




                                          32